PER CURIAM.
From time to time a question arises regarding the jurisdiction of the Court of Appeals to rule on a petition for rehearing when a petition to transfer has been filed by another party in the same action. This is one of the issues raised in the “Petition to Transfer of Appellant, Indiana Carpenters Central and Western Indiana Pension Fund.” To clarify this jurisdictional issue, we note here this Court’s view that the Court of Appeals retains jurisdiction to rule on a petition for rehearing until the time that a petition to transfer is granted. While not compelled by rule, it has been the customary practice of this Court to delay ruling on a petition to transfer when a petition for rehearing is pending before the Court of Appeals, particularly since these delays generally are brief. The Ap-pellee Seaboard Surety Company has also filed a petition to transfer. We deny both petitions to transfer.
All Justices concur, except KRAHULIK, J., who is not participating.

ORDER


DENYING Appellant’s Petition to Transfer

SHEPARD, Chief Justice.
Notwithstanding the Per Curiam opinion issued today in this case, this Court has elected to review the merits of Appellant’s Petition for Rehearing in the Court of Appeals and its Petition to Transfer to this Court rather than to remand to the Court of Appeals for further consideration. The Court DENIES Appellant’s Petition to Transfer.
The Clerk is directed to send copies of this order to all counsel of record.